    Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 1 of 9 PageID #:269




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                  )
  RASHAD HAKEEM WILLIAMS,                         )
                                                  )
                Plaintiff,                        )
                                                  )       No. 19 C 581
           v.                                     )
                                                  )       Judge Virginia M. Kendall
  BETH A. HART,
                                                  )
  DR. JAYACHANDRAN, M.D., and DA-
  VID MANSFIELD                                   )
                                                  )
                Defendants.                       )
                                                  )

                             MEMORANDUM OPINION AND ORDER

       Plaintiff Rashad Hakeem Williams, an inmate formerly in the custody of the Stateville

Correctional Center, filed this lawsuit against Defendants Beth A. Hart, Dr. Ashwin Jayachandran,

M.D., and David Mansfield (collectively the “Defendants”), alleging violations of his civil rights

pursuant to 42 U.S.C. § 1983. (Dkt. 12 ¶ 2). Specifically, Williams argues that he was adminis-

tered psychotropic drugs against his will while at Stateville in violation of the Due Process Clause

of the Fourteenth Amendment. (Id.).

       Under the Prison Litigation Reform Act (“PLRA”), Williams, like any prisoner, may not

initiate a suit concerning his confinement conditions under federal law prior to exhausting “such

administrative remedies as are available” within the jail. See 42 U.S.C. § 1997e(a). Defendants

move to dismiss, claiming that Williams failed to properly exhaust the administrative remedies

available to him because he never attempted to grieve the specific events giving rise to his claims.

(Dkt. 57). Williams admits that he never filed a grievance but contends that the grievance process

was unavailable to him. (Dkt. 59). Based on this conflict, on February 25, 2021, the Court held a


                                            Page 1 of 9
    Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 2 of 9 PageID #:270




Pavey hearing to resolve the factual issues surrounding Williams’ exhaustion. See Pavey v. Con-

ley, 544 F.3d 739 (7th Cir. 2008). Defendants have not met their burden of proving that Williams

failed to exhaust the available administrative remedies, therefore Defendants’ Motion to Dismiss

based on failure to exhaust [Dkt. 57] is denied.

                                         BACKGROUND

       On or about December 8, 2016, Williams was transferred from Cook County Jail to Stat-

eville Correctional Center. (Dkt. 12 at ¶ 13). On December 13, 2016, Williams was diagnosed

with an Unspecified Psychotic Disorder. (Id. at ¶ 14). Williams was placed on a 15-minute close

supervision watch, allegedly to die suicidal ideation, and remained on watch through January 19,

2017. (Id. at ¶ 15). On March 16, 2017, the Treatment Review Committee at Stateville held a

hearing to review a recommendation by Williams’ treating mental health professionals that Wil-

liams be “placed on enforced medication status,” including the “involuntary administration of psy-

chotropic medication, and any blood tests deemed necessary” to monitor the medication. (Id. at ¶

17). Defendant Hart, a Licensed Clinical Social Worker at Stateville, served as Chairperson of the

Committee. (Id. at ¶ 18). Defendant Jayachandran, a psychiatrist, served as the second Committee

Member, and Defendant Mansfield, an employee in Stateville’s Clinical Services department, was

present as the designated Staff Assistant. (Id.).

        Williams alleges that Defendants violated Williams’ due process rights by failing to afford

Williams certain minimum procedural protection. In particular, Williams alleges that he was not

provided written notice 24 hours before the hearing, (dkt. 12 at ¶¶ 27–30; Dkt. 57-2 at 91:16–22),

that he was not afforded the opportunity to meet with or receive assistance from David Mansfield,

his designated Staff Assistant, prior to the hearing, (dkt. 12 ¶ 31); and he was not afforded the

opportunity to identify witnesses to be interviewed and presented at the hearing. (Dkt. 12 ¶ 32;

Dkt. 57-2 at 91:23–92:1).
                                             Page 2 of 9
      Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 3 of 9 PageID #:271




         The Treatment Review Committee ultimately determined that Williams suffered from a

serious mental illness, and that there was a substantial risk that, if untreated, his condition could

result in serious physical harm to himself and potentially to others. (Id. at ¶ 20). The Committee

concurred with Williams’ treating mental health professional’s recommendation to initiate en-

forced medication status, and the involuntary administration of antipsychotic medication. (Id. at

¶ 21).

         After the hearing, Williams was placed in a crisis cell where he was held on crisis watch

status. (Id. at ¶ 22). A correctional officer returned to Williams’ cell and forced him to allow a

nurse to use a syringe to inject him with Haldol, an antipsychotic drug. (Id.). Williams began

experiencing dizziness, which caused him to pass out, fall, hit his head on the floor, and fall asleep

after being injected. (Id. at ¶ 23). When Williams woke up, he suffered partial paralysis in his

legs and memory loss, which a nurse stated might have been a side effect of the Haldol. (Id. at ¶

24). Williams has continuously experienced dizziness, blackouts, memory loss, difficulty main-

taining a clear pattern of thought, constipation, and erectile dysfunction since being injected with

Haldol. (Id. at ¶ 25).

         Williams stayed on “crisis watch” status until his transfer to the Cook County Jail on April

3, 2017, where he still remains awaiting trial on charges of murder, attempted murder, and unlaw-

ful possession of a firearm. (Dkt. 57-2 at 7:23–9:2; 76:6–78:2). The Treatment Review Committee

Hearing Summary, which includes a “Notice” that the “committed person has the right to appeal

this decision to the Agency Medical Director by filing a written appeal with the Chairperson of the

Treatment Review Committee within five days of receipt of this report[,]” was not served upon

Williams until 9:00 am on April 3rd, the day he was transferred to Cook County Jail. (See Dkt. 59-

1).



                                             Page 3 of 9
     Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 4 of 9 PageID #:272




         Williams acknowledges that he never filed a grievance regarding the events that gave rise

to his present claims. (Dkt. 12 at ¶ 34). Williams had no access to pen and paper, phone calls,

mail, visits, or the law library due to policies governing crisis watch status. (Id.). Williams asked

a correctional officer for a grievance form and writing instrument and was told that he could not

have those materials while in the crisis cell. (Id. ¶ 35). The correctional officer also told Williams

that Williams only had 15 days to grieve the issue, and that the statute of limitations for the griev-

ance process would run out before Defendants would authorize his removal from crisis watch sta-

tus. (Id. ¶ 36). Williams requested materials to file a grievance every day after the Treatment

Review Committee hearing and administration of the Haldol shot. (Dkt. 57-2 at 93:7–11). Wil-

liams testified at his deposition that, “I asked officers, I asked the mental health specialists, I asked

the counselors, anybody that I could see.” (Id. at 93:12–16). Williams stated he asked for griev-

ance forms from “…[e]vn nurses that brought the medication.” (Id. at 94:6–9). Williams cannot

recall the name of the individuals he purportedly asked for a grievance form and pen. (Id. at 94:10–

12). Further, Williams explained at his deposition that he never saw his designated general popu-

lation correctional counselor while on close watch (id. at 93:18–19), and despite communicating

that it was his right to speak to a counselor, he was told by a correctional officer that his counselor

would not see him while he was on close watch. (Id. at 94:15–95:4.)

        Upon arrival at the Cook County Jail, Williams again requested to file a grievance, but was

told that he could not submit a grievance at Cook County regarding an incident that occurred at

Stateville. (Id. ¶ 37; Dkt. 57-2 at 92:11–93:1).

                                       LEGAL STANDARD

        “Prisoners must properly exhaust all available administrative remedies before pursing

claims, including § 1983 actions, in federal court.” Turley v. Rednour, 729 F.3d 645, 649 (7th Cir.

2013) (citing 42 U.S.C. § 1997e(a)).        Moreover, the prisoner must exhaust his grievances
                                              Page 4 of 9
    Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 5 of 9 PageID #:273




according to prison procedural rules. See Woodford v. Ngo, 548 U.S. 81, 84, 88 (2006). This

Court requires strict adherence to the exhaustion requirement. Dole v. Chandler, 438 F.3d 804,

809 (7th Cir. 2006). However, “[p]rison officials may not take unfair advantage of the exhaustion

requirement ... and a remedy becomes ‘unavailable’ if prison employees do not respond to a

properly filed grievance or otherwise use affirmative misconduct to prevent a prisoner from ex-

hausting. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006); see also Brengettcy v. Horton, 423

F.3d 674, 682 (7th Cir. 2005) (grievance process unavailable given jail’s failure to respond to

inmate’s grievance, his inquiries about it, and his follow-up grievance during four-month period

after response was due). While exhaustion requirements are strict, failure to exhaust is an affirm-

ative defense and the Defendants maintain the burden of proof of showing that Williams failed to

exhaust here. See Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005). To be available as an

administrative remedy, the remedy must “be available in fact and not merely in form.” Schultz v.

Pugh, 728 F.3d 619, 620 (7th Cir. 2013). Courts analyze a prisoner's exhaustion under the pre-

ponderance of the evidence standard. See, e.g., Hebron v. Baldwin, No. 17-cv-6254, 2020 WL

757900, * 1 (N.D. Ill. Feb. 14, 2020) (citing Jones v. Dart, No. 14 C 1929, 2016 WL 1555588, at

*2 (N.D. Ill. Apr. 18, 2016)).

                                          DISCUSSION

       Under the PLRA, an inmate must exhaust his administrative remedies by following the

procedural rules for grievances where he is incarcerated. Broadly speaking, there are at least three

kinds of circumstances when a prison or jail's administrative remedy can be deemed unavailable,

despite its availability on the books. Ross v. Blake, 136 S.Ct. 1850, 1859 (2016). First, a remedy

is unavailable if an administrative procedure “operates as a simple dead end—with officers unable

or consistently unwilling to provide any relief to aggrieved inmates.” Id. Second, if administrative

rules are so opaque or confusing that “no reasonable prisoner can use them,” then they are not
                                            Page 5 of 9
    Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 6 of 9 PageID #:274




considered available. Id. Third, if prison administrators or staff “thwart inmates from taking ad-

vantage of a grievance process,” then the process is not available. Id. at 1860. This can happen

through “affirmative misconduct,” which includes refusing to provide or respond to grievance

forms or threatening inmates for grieving among other examples. See Hernandez v. Dart, 814

F.3d 836, 842 (7th Cir. 2016) (remedies unavailable where prisoner was shackled to his hospital

bed and was uninformed about the grievance process); Dale v. Lappin, 376 F.3d 652, 656 (7th Cir.

2004) (remedies unavailable where prison staff prevented prisoner access to grievance forms);

Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006) (remedies unavailable where prisoner’s case

manager denied him grievance forms, threatened him, and solicited other inmates to attack him in

retaliation for filing grievances); King v. McCarty, 781 F.3d 889, 896 (7th Cir. 2015) (remedies

unavailable where prisoner transferred between two prisons had no access to grievance process

and where later allotted time for filing grievance was impracticable), overruled on other grounds

by Henry v. Hulett, 969 F.3d 769 (7th Cir. 2020); Thomas v. Reese, 787 F.3d 845, 847–48 (7th Cir.

2015) (remedies unavailable where prisoner did not have access to grievance handbook in segre-

gation and correctional officer tells prisoner that prisoner cannot file grievance when in fact pris-

oner can do so).

       Williams did not fail to exhaust his administrative remedies because under the framework

none were available to him. At the Pavey hearing on February 25, 2021, Williams testified that

during the 18-day period he remained on “close watch,” he came in contact with numerous Stat-

eville correctional officers, mental health professionals, and nurses. (Tr. at 9:14–22; Dkt. 57-2 at

76:6–78:2, 87:5–8). Williams further testified that he asked several of those individuals for a pen

and grievance forms and was advised that the materials were unavailable to him because he was

on close watch. (Id. at 9:23–10:3; Dkt. 57-2 at 93:12–16, 94:6–9). “If prison employees refuse to



                                             Page 6 of 9
    Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 7 of 9 PageID #:275




provide inmates with those forms when requested, it is difficult to understand how the inmate has

any available remedies.” Dale, 376 F.3d at 656; Kaba, 458 F.3d 678, 684 (7th Cir. 2006) (remedies

unavailable where prisoner denied grievance forms among other affirmative wrongdoing).

       Defendants argue, based on the sworn declaration of Anna McBee, a Grievance Officer at

Stateville, that Williams could have dictated a grievance to his correctional officer. (Dkt. 57 at 5).

But Williams testified at his Pavey hearing that he asked several individuals to see his correctional

counselor and was told that the counselor “did not regulate issues on close watch.” (Tr. at 10:4–

11). Additionally, Williams testified earlier at his deposition that he never saw his designated

general population correctional counselor while on close watch. (Dkt. 57-2 at 93:18–19). Further,

although he expressed that it was his right to speak to a counselor, he was told by a correctional

officer that his counselor would not see him while he was on close watch. (Id. at 94:15–95:4.)

Where prison officials “misled… individual inmates… such interference with an inmate’s pursuit

of relief renders the administrative process unavailable.” Ross, 136 S.Ct. at 1860; see also Kaba,

458 F.3d at 684 (“[W]hen prison officials prevent inmates from using the administrative process…

the process that exists on paper becomes unavailable in reality.”)

       Finally, Williams testified that upon arrival at the Cook County Jail, he again requested a

grievance form and was told that he could not grieve an issue at Cook County that occurred at

Stateville. (Tr. at 19:14–25; Dkt. 57-2 at 92:11–93:1). Defendants contend that Williams could

have written a correspondence to the Illinois Department of Corrections Administrative Review

Board. (Dkt. 57 at 6). However, Williams was not informed that he could file a grievance straight

to the administrative review board. (Tr. at 20:1–3). Therefore, the Defendants have failed to carry

their burden of demonstrating that Williams did not exhaust his available administrative remedies

because the Defendants’ position requires inmates to follow a procedure that they are not aware



                                             Page 7 of 9
    Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 8 of 9 PageID #:276




of. See White v. Bukowski, 800 F.3d 392, 397 (7th Cir. 2015)(“Prisoners are required to exhaust

grievance procedures they have been told about, but not procedures that they have not been told

about.”); see also Hurst v. Hantke, 634 F.3d 409, 411 (7th Cir. 2011) (“[A] remedy is not available

if essential elements of the procedure for obtaining it are concealed.”); Hernandez, 814 F.3d at 842

(“It is not incumbent on the prisoner ‘to divine the availability’ of grievance procedures.”); King,

781 F.3d at 896 (“Prisoners are required to exhaust grievance procedures they have been told

about, but not procedures they have not been told about.”)

       Finally, at the Pavey hearing, Defendants attempted to argue that because Williams had

made previous grievances, he knew how to properly grieve here. (Tr. at 6: 5–25, 7: 15–25, 8: 1–

23). However, the issue of whether Williams had previously filed a grievance and had knowledge

of the grievance process is irrelevant when the question is whether the remedies were available to

him in this instance.

       There is no issue of material fact as to whether any administrative remedies were available

to Williams. The record shows that Williams repeatedly requested materials to file a grievance

and was not given these materials. Failure to exhaust administrative remedies is an affirmative

defense, and Defendants did not meet their burden of proving that Williams had available remedies

that he did not utilize. See Turley, 729 F.3d at 650.




                                            Page 8 of 9
    Case: 1:19-cv-00581 Document #: 64 Filed: 04/21/21 Page 9 of 9 PageID #:277




                                        CONCLUSION

       For the foregoing reasons, the Court concludes that Defendants failed to carry their bur-

den of proving that Williams failed to exhaust the administrative remedies available to him. De-

fendants’ Motion to Dismiss for failure to exhaust [Dkt. 57] is denied.




                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge
Date: April 21, 2021




                                            Page 9 of 9
